251 Ga. 144 (1983)
304 S.E.2d 60
CARROLL
v.
HOLT.
39436.
Supreme Court of Georgia.
Decided June 22, 1983.
James N. Finkelstein, for appellant.
J. Brown Moseley, District Attorney, W. Paul Fryer, Assistant District Attorney, Michael J. Bowers, Attorney General, for appellee.
CLARKE, Justice.
This is a habeas corpus case involving whether a plea of guilty was voluntarily and intelligently entered and whether the defendant received effective legal representation. The trial court denied the writ of habeas corpus and we granted a certificate of probable cause to appeal. We now affirm.
Carroll pled guilty to the offense of being an habitual violator. OCGA § 40-5-58 (Code Ann. § 68B-308). Under the habitual violator statute it is a felony to operate a motor vehicle after having received notice that the perpetrator has been determined to be an habitual violator for repeated offenses listed in the statute. One of the essential elements of the crime is notice of the determination that the defendant is an habitual violator. Weaver v. State, 242 Ga. 8 (247 SE2d 749) (1978). Carroll contends that notice of his having been declared an habitual violator was not given until after his plea of guilty. A plea of guilty intelligently and voluntarily given amounts to a waiver of defenses known and unknown. Brown v. Caldwell, 229 Ga. 186 (190 SE2d 52) (1972). The indictment in this case alleges that notice was given.
This, therefore, leaves to be determined the questions of the intelligence and voluntariness of the plea and the effectiveness of legal assistance. A review of the record reveals that Carroll was *145 interrogated concerning whether he understood the nature of the charge and that he had no questions concerning the crime. The procedure conducted in this case meets the requirements set forth in Boykin v. Alabama, 395 U.S. 238 (89 SC 1709, 23 LE2d 274) (1969).
In reviewing the record of the guilty plea and the habeas corpus hearing, we cannot find that the legal assistance provided Carroll was ineffective.
Judgment affirmed. All the Justices concur, except Hill, C. J., and Weltner, J., who dissent.
HILL, Chief Justice, dissenting.
I must respectfully dissent. See Henderson v. Morgan, 426 U.S. 637, 647 (96 SC 2253, 49 LE2d 108) (1976); Breland v. Smith, 247 Ga. 690 (2) (279 SE2d 204) (1981).